Exhibit 10.1

RELEASE

NOTICE: YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE TERMS, CONDITIONS AND
EFFECT OF THIS RELEASE. THEREFORE, PLEASE CONSIDER IT FOR UP TO TWENTY-ONE
(21) DAYS BEFORE SIGNING IT. YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
YOU SIGN THIS GENERAL RELEASE.

1. RELEASE AND WAIVER

(a) Claims Released: In return for the severance benefits that I will receive, I
agree to completely and irrevocably release all claims, obligations, causes of
action and demands which I have or ever had, from the beginning of time to the
date I sign this Release against Henry Schein, Inc. (“HSI” or the “Company”),
its parents, subsidiaries, divisions, joint ventures, partnerships and/or
affiliated entities, their predecessors, successors and assigns, and all of
their present and/or former officers, directors, managers, supervisors,
employees, shareholders, agents, representatives, and employee benefit or
pension plans or funds (and the trustees, administrators, fiduciaries and
insurers of such programs) (collectively, the “Released Parties”). I agree that
any person acting by, through or under me, such as my spouse, heirs, executors,
representatives and assigns, are also bound by my release of claims.

I understand that I am releasing the Released Parties from any and all claims
and potential claims to the extent they may be legally waived by private
agreement, including but not limited to: (i) any claims under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of
1991, the Americans With Disabilities Act, the Age Discrimination in Employment
Act of 1967, the Equal Pay Act, the Family Medical Leave Act, the National Labor
Relations Act, the Pregnancy Discrimination Act, the Employee Retirement Income
Security Act of 1974, Sections 503 and 504 of the Rehabilitation Act of 1973,
the Worker Adjustment Retraining and Notification Act, the Genetic Information
Non-Discrimination Act and the Sarbanes Oxley Act of 2002, all as amended;
(ii) any claims under the State Human Rights Laws, labor laws and/or
discrimination laws, and all other federal, state and local discrimination,
labor or employment laws, regulations or orders; (iii) any other claims relating
to or arising out of my employment, the terms and conditions of my employment
and/or the termination of my employment, including but not limited to statutory
claims and claims in common law or in equity, including, without limitation,
claims for discrimination, retaliation, harassment, whistle-blowing, breach of
contract or of policy or practice, constructive discharge, wrongful discharge,
detrimental reliance, negligence, emotional distress, and all torts, including
any intentional torts, such as defamation; (iv) any claims subject to federal,
state and local occupational safety and health laws and regulations; (v) claims
under any other federal, state or local Constitution, statute, regulation, or
agreement or duty; (vi) claims concerning or based on the adequacy of my
compensation or remuneration, including incentive payments, or claims for
benefits, including but not limited to claims under the Fair Labor Standards
Act, to the extent such



--------------------------------------------------------------------------------

claims are waivable; and (vii) claims for damages or relief of any kind,
including but not limited to front pay, back pay, damages for pain and
suffering, compensatory or punitive damages, any claims for attorneys’ fees,
costs, disbursements and/or the like, or for equitable relief and reinstatement.

I also waive and release any right to become, and promise not to consent to
become, a member of any class or collective action in a case in which claims are
asserted against the Released Parties that are related in any way to my
employment or the termination of my employment with the Company. If, without my
prior knowledge and consent, I am made a member of a class in any such legal
proceeding or arbitration, I agree to opt out of the class at the first
opportunity.

(b) Unknown Claims: I understand that I am releasing all claims, whether or not
they are known to me at the time I sign this Release. I expressly waive any and
all rights that I may have under any state or local statute, executive order,
regulation, common law and/or public policy relating to unknown claims including
but not limited to N.D. Cent. Code (Contracts and Obligations) § 9-13-02, S.D.
Code. Laws (Personal Rights and Obligations) § 20-7-11, California Civil Code
Section 1542, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

and Montana Code Ann. § 28-1-16-2, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in the creditor’s favor at the time of executing the release,
which if known by the creditor must have materially affected his or her
settlement with the debtor.

I understand that I am referred to in the California and Montana statutes as the
‘creditor’ and the Company or other Released Party is referred to as the
‘debtor.’ I consciously intend to waive claims for damages that may exist as of
the date I sign this Release but that I do not know exist, and which, if known
to me, would materially affect my decision to sign this Release, regardless of
whether my lack of knowledge is the result of ignorance, oversight, error,
negligence or any other cause.

(c) Claims Not Waived: This Release does not apply to any claims or rights
(i) that may arise after the date that I signed this release, (ii) for the
consideration for or breach of this Release, (iii) for reimbursement of business
expenses incurred on behalf of the Company under the Company’s expense

 

Page - 2 - of 16

Karen Prange



--------------------------------------------------------------------------------

reimbursement policies, (iv) for vested rights I may have under the Company’s
ERISA-covered employee benefit plans on the date I sign this Release, (v) to be
indemnified or advanced fees and costs for claims related to my acts or
omissions as an officer to the maximum extent permitted by law and the Company’s
controlling documents, including, but not limited to, under the Indemnification
Agreement that I executed, dated May 17, 2016; and (vi) any claims that
controlling law clearly states may not be released by private settlement, such
as, but not limited to, claims for Worker’s Compensation benefits for
job-related illness or injury or for unemployment compensation.

I also understand that nothing in this Agreement, including but not limited to
the provisions regarding the release and waiver of claims in Section 1, the “no
claims” provisions of Section 4, the cooperation provisions in Section 5, the
confidentiality provisions in Section 6, or the non-disparagement provisions in
Section 8, prevents me from filing a charge or complaint with, cooperating with
or providing information to, or voluntarily participating in an investigation or
proceeding conducted by, the Equal Employment Opportunity Commission (EEOC), the
National Labor Relations Board (NLRB), the U.S. Department of Labor (DOL),
Securities and Exchange Commission (SEC), or any other federal, state or local
agency or entity charged with the enforcement of any laws, any self-regulatory
body or any law enforcement authority (a “Government Entity”), including
providing documents or other information, from testifying truthfully in the
course of any administrative, legal or arbitration proceeding, reporting
possible violations of federal and/or state law or regulations, including
possible securities law violations to any Government Entity or making any other
disclosures that are protected under the whistleblower provisions of any federal
and/or state whistleblower programs. However, by signing this General Release I
am waiving my right to individual relief based on claims asserted in such a
charge or complaint, regardless of whether I or another party has filed it, to
the extent allowed by law, and agree that the severance I will receive as
provided in this Agreement fully and completely satisfies any and all such
claims, except for any right that I may have to receive a payment from a
government agency (and not the Company) for information provided to the
government agency. Additionally, I acknowledge and understand that under the
Federal Defend Trade Secrets Act of 2016, I will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (i)(A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; (ii) to my attorney in relation to a lawsuit for retaliation against me
for reporting a suspected violation of law; or (iii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.

 

Page - 3 - of 16

Karen Prange



--------------------------------------------------------------------------------

I also understand that nothing in this Agreement, including the sections listed
above, shall be interpreted or enforced in a manner that would interfere with my
rights under the National Labor Relations Act, if any, to engage in protected
concerted activity with other employees.

2. SEVERANCE

In return for my (i) remaining employed by the Company until the last day my
services are required (my Termination Date) – April 23, 2018, and (ii) signing
this Release no earlier than my Termination Date, not revoking it, and observing
its terms, the Company will provide me with the following benefits, subject to
Section 12(i) of this Release:

(a) A severance payment in the amount of 18 months of base salary or $1,029,000.
(The number of months of severance pay I am entitled to receive shall be called
the “Severance Period.”) I understand that this severance pay shall be paid in
equal installments over the Severance Period, at the same frequency as I was
paid as an active Team Schein Member, beginning with the next regular payroll
that is processed after the latter of: the expiration of the Revocation Period
set forth in Section 3 below and the expiration of the six-month period
immediately after my Termination Date (the “Six-Month Period”), except that the
installments that would have otherwise been paid during the Six-Month Period
shall be paid in a lump sum cash payment on the date the first severance
installment payment is made by the Company as provided herein. These payments
will be subject to all regular and customary payroll deductions. I understand
that whether I sign this Agreement or not, I must return all Company property,
including mobile devices, keys, identity cards, and Company files and records in
whatever form; and any payment to me under this Section is contingent on my
doing so.

(b) If I am currently covered by health insurance through the Company, I (and my
dependents if covered) will have the right to continue that coverage at my own
expense under the federal law known as COBRA (Consolidated Omnibus Budget
Reconciliation Act), whether or not I sign this Release. However, if I exercise
my COBRA rights on a timely basis (including my timely payment of COBRA
premiums) and I also sign this Agreement, do not revoke it and observe its
terms, the Company will pay my COBRA premiums for a period of time equal to my
Severance Period or until I become eligible for coverage under the plan of
another employer, whichever occurs first. If the Company, in its sole
discretion, determines that I am a “highly compensated employee” under
applicable regulations, or that the COBRA subsidy should not be given due to the
non-discrimination provisions of the Affordable Care Act or any other applicable
law, the Company shall notify me and shall pay me a monthly sum as an additional
severance payment that equals the amount of the premiums, less any regular

 

Page - 4 - of 16

Karen Prange



--------------------------------------------------------------------------------

and customary payroll tax deductions, in lieu of paying COBRA premiums otherwise
due under this Agreement. The Company’s COBRA administrator will provide me with
information concerning my COBRA rights and obligations under separate cover. I
understand that if I wish to continue health coverage through COBRA, I am
required to make the election in writing and submit that election to the Team
Schein Benefits Center within 60 days. My COBRA payment benefits, described
above, shall begin with the next regular payroll that is processed after the
latter of: the expiration of the Revocation Period set forth in Section 3 below
and the expiration of the Six-Month Period, except that the premium payments
that would have otherwise been paid by the Company during the Six-Month Period
shall be paid in a lump sum cash payment on the date the first COBRA premium
payment is made by the Company as provided herein.

(c) Although I will not qualify for a bonus under the bonus plans that would
normally have applied to me for the 2018 and 2019 fiscal years, because my
Termination Date is prior to the bonus payment dates in March 2019 and March
2020 respectively, I shall nonetheless receive, in addition to severance:

(1) $740,000 which represents the 2018 target bonus for which I would otherwise
have been eligible, had I continued to be employed through the bonus payment
date in or about March 2019 (“2018 Bonus”); and

(2) $616,667 which represents a pro-rata portion of my 2019 target bonus for
which I would otherwise have been eligible (calculated for 2019 through
October 23, 2019, eighteen months after my Termination Date), had I continued to
be employed through the bonus payment date in March 2020 (“2019 Bonus”).

Bonus payments shall be subject to all regular and customary payroll deductions.
The 2018 Bonus will be made in 2019 but on or before March 15, 2019 when the
Company regularly makes bonus payments and the 2019 Bonus payment will be made
in 2020 but on or before March 15, 2020 when the Company regularly makes bonus
payments.

(d) Consistent with the offer letter between me and the Company, dated April 5,
2016 (the “Offer Letter”), I understand that the outstanding restricted stock
award granted on June 10, 2016 (“Sign-On LTIP Award” in the amount of 9,030
time-based shares and 16,760 performance-based shares), shall vest in full upon
the expiration of the seven day Revocation Period set forth in paragraph 3 below
and shall cease to be restricted stock, subject to the terms and conditions of
the applicable award agreement. I expressly agree and acknowledge that all such
restricted stock awards grants continue to be subject to all other terms and
conditions of the award agreements, including, without limitation, the
provisions relating to forfeiture and recoupment. Furthermore, I understand and
agree that my LTIP awards will be treated in the same manner as other similarly
situated participants under the Company’s 2013 Stock Incentive Plan, as amended
(the “Plan”).

 

Page - 5 - of 16

Karen Prange



--------------------------------------------------------------------------------

(e) I agree and acknowledge that the remaining portions of the outstanding
restricted stock award granted on March 6, 2017 (Annual LTIP award in the amount
of 6,144 time-based shares and 11,410 performance-based shares) and March 2,
2018 (Annual LTIP award in the amount of 6,846 time-based shares and 12,712
performance-based shares) shall forfeit in full on the Termination Date in
accordance with the terms and conditions of the applicable award agreement. The
Company will provide me with a cash payment in the amount of $947,000, subject
to all regular and customary payroll deductions. The payment will be made within
ten (10) business days of the expiration of the Revocation Period set forth in
Section 3 below, without any delay provided under Section 11(j).

(f) Consistent with the offer letter between me and the Company, dated April 5,
2016 (the “Offer Letter”), I understand that I will receive as a cash payment
the last installment of the Sign-On Bonus in the amount of $500,000 which would
otherwise have been paid to me on the second anniversary of my hire date had I
continued to be employed by the Company. This payment will be subject to all
regular and customary payroll deductions and will be payable on the date the
first severance installment payment is made by the Company as provided herein.

(g) The Company will provide me with a cash payment in the amount of $85,000,
subject to all regular and customary payroll deductions, which is intended to
cover any and all expenses that I might have in connection with the transition
of my group life insurance and disability plans to individual plans and other
miscellaneous transition items. The payment will be made within ten
(10) business days of the expiration of the Revocation Period set forth in
Section 3 below.

(h) I also understand that in the event the Company reemploys me during the
period for which the severance benefits are being paid, severance payments will
cease after I have received severance pay for all the weeks I was not employed
by the Company. In addition, I understand that If I am reemployed by the Company
at any time during the Severance Period, COBRA coverage will cease and I will be
required to make the same contribution towards my health insurance coverage as
similarly-situated active employees, and if I am a highly compensated employee,
I will no longer receive payments for the payment of COBRA benefits.

 

Page - 6 - of 16

Karen Prange



--------------------------------------------------------------------------------

3. REVOCATION

I understand that if I sign this Release, I can change my mind and revoke it
within seven (7) days after signing it by sending a written revocation notice to
Lorelei McGlynn, Senior Vice President, Global Human Resources and Financial
Operations, Henry Schein, Inc., 135 Duryea Road, Melville, NY 11747. I
understand that the Release and waiver set forth above will not be effective
until after this seven-day period has expired (the “Revocation Period”) and the
Company has also signed this Agreement, and I will receive no benefits before
the Agreement becomes effective.

To be effective, (a) the notice of revocation must be received by Ms. McGlynn no
later than the seventh day after I have signed the Agreement, or else
(b) Ms. McGlynn must be notified by e-mail (Lorelei.mcglynn@henryschein.com) or
facsimile (1-631-390-8005) by seventh calendar day after I have signed the
Agreement, that I am revoking this Agreement. If any of those days should fall
on a weekend or a legal holiday, then the required communication must be
received no later than the first business day after the weekend or holiday.

4. NO CLAIMS AGAINST THE COMPANY

Except as provided in paragraph 1(c) above, I promise that I will not pursue any
claim that I have settled by this Release. If I break this promise, I agree to
pay all of the Company’s costs and expenses (including reasonable attorneys’
fees) related to the defense of any claims. This paragraph does not apply to
claims that I may have under the Age Discrimination in Employment Act of 1967
(“ADEA”). Such claims are covered by the next paragraph.

Although I am releasing claims that I may have under the ADEA, I understand that
I may challenge the knowing and voluntary nature of this Release under the Older
Workers Benefit Protection Act (“OWBPA”) and the ADEA. I understand, however,
that if I pursue a claim against the Company under the OWBPA and/or the ADEA, a
court has the discretion to determine whether the Company is entitled to
restitution, recoupment, or set off (meaning “reduction”) against a monetary
award obtained by me in the court proceeding. A reduction never can exceed the
amount I recover, or the severance I received for signing this General Release,
whichever is less. I also recognize that the Company may be entitled to recover
costs and attorneys fees incurred by the Company as specifically authorized
under applicable law.

I further understand that nothing in this Release prevents me from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission (EEOC), National Labor
Relations Board (NLRB), the U.S. Department of Labor, or any other federal,
state or local agency charged with the enforcement of any laws, although by
signing this General Release I am waiving my right to individual relief based on
claims asserted in such a charge or complaint, whether filed by me or any other
person or group.

 

Page - 7 - of 16

Karen Prange



--------------------------------------------------------------------------------

Contingent on my compliance with my obligations pursuant to Section 2(a) above,
the Company represents that it is not currently aware of any claims or causes of
action that it or any third party has against me based on any act or omission by
me from the beginning of time to the date I sign this Release.

5. COOPERATION

Except as provided in Section 1(c), I agree, after my Termination Date, to
reasonably cooperate with the Company in providing and discussing facts
pertaining to matters which occurred during my employment (for example, in
connection with lawsuits or governmental investigations) and I agree to make
myself reasonably available for interviews without the necessity for a subpoena
by the Company. I acknowledge and agree that I continue to be bound by all
obligations regarding the preservation of documents contained in all litigation
hold notices issued to me by the Company.

6. CONFIDENTIALITY / SOLICITATION

(a) Except as provided in Section 1(c), I agree that I continue to be bound by
any and all obligations concerning the nondisclosure of confidential and/or
proprietary information, restricting competition with the Company, prohibiting
solicitation of employees and/or customers, and/or assigning intellectual
property contained in any agreements I have entered into with the Company or in
any of the Company’s Personnel Manuals or Policy Statements that were applicable
to me or as required by applicable law, including, but not limited to, the
agreement, dated April 5, 2016 (“Non-Compete, Non-Solicitation and
Confidentiality Agreement”) (a copy of which is attached hereto as Exhibit A).
The Company and I agree that:

 

  (1) The length of the Restricted Period as defined in Paragraph 1.1(b) of the
Non-Compete, Non-Solicitation and Confidentiality Agreement will be eighteen
(18) months; and

 

  (2) the following sentences will be added to the end of paragraph 1.1(e)(iv)
of the Non-Compete, Non-Solicitation and Confidentiality Agreement:

“Notwithstanding the foregoing and for purposes of clarity, the parties agree
that the definition of a “Restricted Business” will not prevent me from engaging
in an activity with a manufacturer of medical products or a manufacturer of
veterinary products provided that the manufacturer does not sell direct to
office-based health practitioners (including, but not limited to, physician or
veterinary offices or clinics,

 

Page - 8 - of 16

Karen Prange



--------------------------------------------------------------------------------

ambulatory surgery centers and integrated delivery networks) product categories
which could reasonably be deemed competitive with products distributed by HSI,
including, by way of example and without limitation, vaccines, medical office
equipment and supplies, and veterinary office equipment and supplies (“Competing
Product Categories”) only if the following requirements are satisfied:

(a) If I am seeking employment with or retention by a manufacturer of medical
products or a manufacturer of veterinary products for a role that does not
involve selling Competing Product Categories direct to office-based health
practitioners (including, but not limited to, physician or veterinary offices or
clinics, ambulatory surgery centers and integrated delivery networks), I agree
to inform the Company of my intention and to provide a copy of my offer letter
or employment agreement at least ten (10) business days before commencing any
work; and

(b) If I commence work for or am retained by a manufacturer of medical products
or a manufacturer of veterinary products that does not sell direct to
office-based health practitioners (including, but not limited to, physician or
veterinary offices or clinics, ambulatory surgery centers and integrated
delivery networks) Competing Product Categories, the Company’s obligations to
continue to provide me with: (1) COBRA benefits pursuant to paragraph 2(b) of
this Agreement shall cease effective with my start date at the company for which
the restrictions of Paragraph 1.1(b) of the Non-Compete, Non-Solicitation and
Confidentiality Agreement are waived hereunder; and (2) the severance and bonus
payments otherwise payable under paragraphs 2(a) and 2(c) of this Agreement
during the Severance Period shall be offset by any salary, fee and/or bonus paid
in consideration for such work from the six month anniversary of the Termination
Date through the end of the Severance Period.”

 

Page - 9 - of 16

Karen Prange



--------------------------------------------------------------------------------

  (3) For the avoidance of doubt, the Company and I agree that the restrictions
contained in the Non-Compete, Non-Solicitation and Confidentiality Agreement
will continue to be enforced as set forth therein, including, but not limited
to, with respect to the each of the businesses, lines of business, and/or
business segments of the Company’s Global Dental Group.

I specifically agree to comply with the provisions concerning Sensitive and
Confidential Information set forth in the Company’s Worldwide Business
Standards, and not to disclose or utilize or utilize on behalf of any third
party, the Company’s confidential and/or proprietary information.

(b) Without limiting or modifying my promises in the previous paragraph, I agree
that I have a continuing obligation not to disclose any confidential and/or
proprietary information acquired or developed during my employment with the
Company (sometimes referred to herein as “Confidential Information”). Generally,
any information which has not been announced in mailings, published in magazines
or newspapers, or made public in some other way is considered confidential.
Certain other information is also considered confidential. Although the
following list is not exhaustive, it highlights some examples of the types of
information that must not be disclosed: operating and strategic plans; internal
client lists; pricing policies; financial data such as sales volumes, profit
margins, price quotations, sales costs, nonpublic sales volumes, market studies;
marketing plans; new or existing processes or product development; regulatory
information and communications; acquisition or joint ventures involving
technology, software or other matters; potential transactions; internal company
telephone lists and address books; and information concerning new services or
potential new services.

(c) Notwithstanding anything contained in this Release to the contrary, I may
disclose confidential and/or proprietary information (i) if required to do so by
law; (ii) if necessary to implement this Release or to enforce the Release or
any of its terms; (iii) to a government agency, as allowed by paragraph 1(c) of
this Release and (iv) to my attorneys, accountants and/or tax advisors in order
to obtain professional advice within the scope of their representation.

(d) In addition, I am not permitted to disclose any legally privileged
information (whether oral, written, or in other tangible form), such as
communications subject to the Attorney-Client privilege or Attorney-Work Product
Doctrine and I will not do so.

7. RETURN OF COMPANY PROPERTY

By signing below, I represent that I have (i) returned to the Company any and
all Confidential Information and all other materials, documents or property
belonging to the Company or any of its affiliated entities, including without
limitation, files, documents, lists, pricing policies, financial and other data
such as sales volumes, profit margins, price quotations, sales costs, market
studies, client lists,

 

Page - 10 - of 16

Karen Prange



--------------------------------------------------------------------------------

marketing plans, new or existing processes or product development, regulatory
information and communications, acquisition or joint ventures involving
technology, software or other matters, information concerning new services or
potential new services, records, manuals, reports, software and hardware,
laptops, printers, computers, cell phone, blackberry, keys, equipment,
identification cards, access card, credit cards, mailing lists, rolodexes,
personnel information, electronic information and files, computer print-outs,
and computer disks and tapes, (ii) not retained any copies of any Confidential
Information and/or any other materials, documents, data or property belonging to
the Company or any of its affiliated entities, and (iii) permanently deleted all
Confidential Information from my home and/or personal computer drives and from
any other personal electronic, digital or magnetic storage devices.

8. NON-DISPARAGEMENT

The parties agree that the provisions of paragraph 4 of the Non-Compete,
Non-Solicitation and Confidentiality Agreement, dated April 5, 2016, shall
continue to apply for the period set forth therein.

9. BREACH OF AGREEMENT

I acknowledge that the Company would be irreparably injured by a violation by me
of paragraphs 5, 6, 7 and/or 8. I agree that in the event of any such breach or
threatened breach, the Company shall, in addition to any other remedies
available to it, be entitled to a temporary restraining order and/or preliminary
and/or permanent injunction, or other equivalent relief, restraining me from any
actual or threatened breach of paragraphs 5, 6, 7 and/or 8. Nothing in this
Release shall limit or prevent the Company from also pursuing any other or
additional remedies it may have for breach of this and/or any other agreement I
may have signed, including return of all or partial severance payments.

10. VOLUNTARY AGREEMENT: ADVICE OF COUNSEL: 21 DAY PERIOD

I acknowledge that:

(a) The Company and I have agreed that my termination qualifies as a “Good
Reason” termination as defined in paragraph 7(b)(i) of my Offer Letter, dated
April 5, 2016.

(b) I have read this entire document, and I fully understand it. I understand
its legal and binding effect. I am acting voluntarily and of my own free will in
signing this Release.

 

Page - 11 - of 16

Karen Prange



--------------------------------------------------------------------------------

(c) The benefits HSI is providing me in return for signing this Release are in
addition to anything of value to which I already am entitled. Specifically, I
acknowledge that if I do not sign this Release, that I am not otherwise entitled
to severance benefits; nor to the Company paying for the cost of my COBRA
coverage; nor to a 2018 Bonus; nor to a pro-rated 2019 Bonus; nor to the
accelerated vesting of my Sign-On LTIP Award; nor to a cash payment representing
the last installment of the Sign-On Bonus; nor to the pro-rated value of the
Annual LTIP award; nor the cash payment intended to cover any and all expenses
in connection with the transition of my group life insurance and disability
plans to individual plans and other miscellaneous transition items. I also
acknowledge that my Offer Letter requires the timely execution (and
non-revocation) of this Release in order to receive any such benefits described
hereunder.

(d) I have had the opportunity to seek, and I was and am advised in writing to
seek, legal counsel prior to signing this Release.

(e) The benefits which the Company is agreeing to provide me under this Release
are sufficient consideration for my undertakings in this Release, including but
not limited to the release of claims in Section 1, the cooperation provisions in
Section 5, the confidentiality provisions in Section 6, and the
non-disparagement provisions in Section 8.

(f) I have been given at least 21 days to consider the terms of this Release
before signing it. If I have signed this Release before the full 21 days
expired, I knowingly and voluntarily waive the remainder of the 21-days to
consider whether to sign this Release. The Company has not threatened me or
promised me any benefit to induce me to sign this release before the end of the
full 21-day period.

(g) I agree with the Company that changes to this Release, whether material or
immaterial, do not restart the running of the 21-day consideration period.

(h) I also understand that this Release will be void if I do not sign it within
the 21 day period stated above, or if I revoke it.

(i) This Release shall not be construed to be an admission by the Released
Parties of any liability or wrongdoing or a violation of any statute,
regulation, duty, law, contract, right or order. The Released Parties disclaim
any liability to me or any other person for any alleged violation of any
statute, regulation, duty, law, contract or order.

(j) I have (i) received all compensation due me as a result of services
performed for the Company; (ii) reported to the Company any and all work-related
injuries incurred by me during my employment by the Company; and (iii) been
properly provided any leave of absence because of my or a family member’s health
condition or military service and have not been subjected to any improper
treatment, conduct or actions due to a request for or taking such leave. I am
not aware of any uncured ethical or compliance issues involving the Company or
any of its employees, and have not reported any such issues to the Company.

 

Page - 12 - of 16

Karen Prange



--------------------------------------------------------------------------------

(k) I shall be deemed to have resigned from all titles, positions and
appointments that I hold with the Company, whether as an officer, director,
employee, consultant, trustee, committee member, agent or otherwise and I agree
to promptly execute such documents as the Company, in its sole discretion, shall
reasonably deem necessary to effect such resignation.

11. GENERAL PROVISIONS

(a) Governance. The validity of this Release shall be construed under New York
law, except as it may be preempted by federal law.

(b) Entire Agreement. This Release constitutes the complete and total agreement
between the Company and me with respect to issues addressed in this Release.
However, I agree this Release shall not in any way affect, modify, or nullify
any obligation which I have to protect the Company’s confidential information,
or to refrain from competing with the Company, or soliciting Company employees
or customers after my employment is terminated and/or to assign intellectual
property to the Company, contained in any agreement(s) I have entered into with
the Company, and that such obligations contained in those agreement(s) remains
in full force and effect, including, but not limited to the Non-Compete,
Non-Solicitation and Confidentiality Agreement attached hereto as Exhibit A.

(c) Disputes. The parties agree that paragraph 20 of the Offer Letter is
incorporated herein by reference, solely as it applies to disputes regarding the
Offer Letter. The Company and you further specifically agree that the
arbitration remedy provided for in paragraph 20 of the Offer Letter does not
apply to: (1) the provisions of paragraphs 1 and 2 of the Non-Compete,
Non-Solicitation and Confidentiality Agreement attached hereto as Exhibit A and
that any breach of those provisions shall be governed by the remedies in
paragraph 5 of the Non-Compete, Non-Solicitation and Confidentiality Agreement;
and/or (2) the enforcement of this Release.

(d) Amendment. No provision in this Release may be amended unless such amendment
is agreed to in writing and signed by both me and an authorized officer of the
Company.

 

Page - 13 - of 16

Karen Prange



--------------------------------------------------------------------------------

(e) Non-Reliance. I represent that in signing this Release, I am not relying on
any other agreements or representations not fully expressed in this document.
This Release shall not be modified, altered or discharged except by written
agreement signed by an authorized Company representative and me.

(f) Headings. The headings in this document are for reference only, and shall
not in any way affect the meaning or interpretation of this release.

(g) Use of Release in Subsequent Proceedings. I further agree that this document
may be used as evidence in a subsequent proceeding in which the Company or I
allege a breach of this Release or as a complete defense to any lawsuit or
claim. Other than this exception, or disclosure to the EEOC or NLRB or any other
federal, state or local agency charged with the enforcement of any employment
laws, as provided in Section 1(c) above, I agree I will not offer or introduce
this Release as evidence in any administrative proceeding, arbitration or
lawsuit.

(h) Enforcement. The failure of either party to insist upon strict adherence to
any term of this Release shall not be considered a waiver of that term or of any
other term of this Release, and shall not deprive that party of the right to
later insist upon strict adherence to that term or any other term of the
Agreement. Any waiver must be in writing and signed by me or an authorized
officer of the Company, as the case may be.

(i) Severability. The parties agree that should any part of this Release be
found to be void or unenforceable by a court of competent jurisdiction, that
determination will not affect the remainder of this Release. Should a court of
competent jurisdiction find that any of the restrictions as written herein, is
excessive and goes beyond what is permitted by law, we agree that the court
shall revise the restriction to the extent necessary to achieve lawful
enforcement and shall enforce the provisions as so revised.

(j) Tax matters. The Company may withhold from any amounts payable under this
Release such federal, state and local taxes as may be required to be withheld
under any applicable law or regulation, as determined by the Company and its
advisors. The Company agrees that it is the intent of the parties that all
compensation and benefits payable or provided to me (whether under this Release
or otherwise) shall fully comply with, or be exempt from, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”). In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on you pursuant to Code
Section 409A or any damages for failing to comply with Code Section 409A.
Notwithstanding anything contained in this Release to the contrary, each and
every payment made under this Release shall be treated as a separate and
distinct payment and not as a series of payments. Notwithstanding anything
contained in this Release to the contrary, if I am a “specified employee”
(determined in accordance with Code Section 409A and Treasury Regulation

 

Page - 14 - of 16

Karen Prange



--------------------------------------------------------------------------------

Section 1.409A-3(i)(2)) as of the Termination Date, and if any payment, benefit
or entitlement provided for in this Release both (i) constitutes a “deferral of
compensation” within the meaning of Code Section 409A (“Nonqualified Deferred
Compensation”) and (ii) cannot be paid or provided in a manner otherwise
provided herein or otherwise without subjecting me to additional tax, interest
and/or penalties under Code Section 409A, then any such payment, benefit or
entitlement that is payable during the first 6 months following the date of my
separation from service shall be paid or provided to me in a lump sum cash
payment to be made on the earlier of (x) my death or (y) the first business day
of the seventh calendar month immediately following the month in which the
separation from service occurs.

(k) Counterparts. This Release may be executed in two or more counterparts, and
such counterparts shall constitute one and the same instrument. Signatures
delivered by facsimile or email shall be deemed effective for all purposes to
the extent permitted under applicable law.

Notice: Should you need further explanation of this Release, please do not
hesitate to contact Lorelei McGlynn, Senior Vice President, Global Human
Resources and Financial Operations, Henry Schein, Inc., 135 Duryea Road,
Melville, NY 11747 (phone: 1-631-843-5925; fax: 1-631-390-8005; email:
Lorelei.mcglynn@henryschein.com. We have enclosed two copies of this Release. If
you are in agreement with terms outlined herein, kindly sign both copies no
earlier than your Termination Date and return them to Lorelei McGlynn.

I have read and understand the Release set forth above. I accept the
consideration stated above and agree to be bound by the terms of this Release.

 

/s/ Karen Prange

Karen Prange Dated: April 23, 2018 Agreed to:

/s/ Lorelei McGlynn

Lorelei McGlynn Senior Vice President, Global Human Resources and Financial
Operations Dated: April 23, 2018

 

Page - 15 - of 16

Karen Prange



--------------------------------------------------------------------------------

EXHIBIT A

Agreement, dated April 5, 2016, between Karen Prange and Henry Schein, Inc.

(“Non-Compete, Non-Solicitation and Confidentiality Agreement”)

 

 

Page - 16 - of 16

Karen Prange



--------------------------------------------------------------------------------

EXHIBIT A

AGREEMENT

THIS AGREEMENT (“Agreement”) dated as of April 5, 2016 (the “Effective Date”) is
between Henry Schein, Inc., a Delaware corporation (the “Company”) whose
principal place of business is 135 Duryea Road, Melville, N.Y., and Karen N.
Prange, residing at [address] (“Executive”).

WHEREAS, the Company is offering employment to Executive and Executive seeks to
become an employee of the Company; and

WHEREAS, the parties acknowledge that Executive will be a unique employee, and
the parties further acknowledge that Company is offering Executive initial
employment in the position of Executive Vice President and Chief Executive
Officer, Global Medical and Animal Health Groups, and that, in this position,
Executive will be among the most senior executives in the Company, and will be
part of the Executive Management Committee of the Company, and will be senior
management of the Global Medical and Global Animal Health Groups, and of the
Company’s human oral surgery business, and will be privy to key and critical
confidential information concerning the entire Company, its affiliates, and
their businesses, planning, strategic initiatives, expansion and futures, and
concerning the interaction among the businesses of the Company’s various units;
and, the parties further acknowledge that in connection with and/or as part of
Executive’s initial and continuing employment by the Company, Executive is
expected to have access to, and to assist in developing: highly confidential and
proprietary information related to the Company, its affiliates, divisions,
groups, and/or their plans, products and services; and

WHEREAS, entry into this Agreement is a material part of Company agreeing to
employ Executive, and Company would not employ Executive unless she agreed to
this Agreement and agreed to comply with the terms hereof; and entry into the
terms hereof by Executive is a condition precedent to her employment by the
Company; and

WHEREAS, Executive has had an opportunity to consider the matter, has reviewed
the terms and restrictions hereof with her own independent legal counsel of her
own choosing, and has made an independent and informed decision that this
Agreement is (a) fair and not excessive; (b) necessary for the protection of the
Company and its business; and (c) that entry into this Agreement, and compliance
with the terms hereof, including the restrictions set forth herein, is
reasonable and is in Executive’s best interests; and whereas Executive seeks to
become employed by Company under the terms hereof.

NOW, in consideration of the Company hiring Executive, and in recognition of the
confidential and proprietary information of the Company which she will utilize
and develop and/or to which she will be exposed and have access, and of the key
employment she will assume in the Company; and further in consideration of the
covenants and promises herein contained, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Executive agrees with the Company as follows:

 

Page 1 of 12



--------------------------------------------------------------------------------

1. Specific Restrictions.

1.1 (a) During her employment with the Company and/or any affiliate, Executive
shall work only on behalf of Company or such affiliate, and shall devote her
full time, energy, effort and loyalty to Company and/or the affiliate, and shall
not engage, directly or indirectly, in any actions or conduct which compete
with, or which aid, further or assist any competitor of, or any entity
attempting to compete with, the Company and/or any affiliate of the Company.
During her employment with the Company and/or any affiliate, the Executive shall
not (unless otherwise agreed in writing by the Company) undertake any other
business or profession or be or become an employee or agent or consultant of any
other firm, company or other person, or assist or have any financial interest in
any other business or profession, except as specifically disclosed to (and
agreed in advance of the commencement thereof by) the Company; provided,
however, nothing contained in this paragraph shall prevent Executive from
holding for investment, no more than one percent (1%) of any class of equity
securities of a company whose securities are publicly traded on a national
securities exchange or in a national market system.

(b) During Executive’s employ with the Company or with any affiliate, and for a
period of twelve (12) months after the date on which Executive ceases to be
employed by the Company and its affiliates (or eighteen (18) months in the event
of a Good Reason termination under section 7(b)(iv) of the Letter Agreement
dated April 5, 2016) (“Restricted Period”), the Executive will not, without the
prior written consent of the Company: (i) aid or assist any entity other than
the Company or such affiliate in engaging in a Restricted Business; (ii) aid or
assist any entity other than the Company or such affiliate in working in a
Restricted Business with a Restricted Customer, Business Associate and/or a
Restricted Supplier; (iii) solicit, or attempt to solicit, on behalf of anyone
other than the Company or an affiliate, the business or custom of a Restricted
Customer with a view to providing goods or services that compete or attempt to
compete with those provided by the Company or an affiliate in connection with
any Restricted Business; (iv) attempt to divert or entice away from the Company
or any affiliate, the business or custom of an existing customer in any
Restricted Business,; (v) solicit or attempt to encourage a Restricted Customer,
Business Associate or a Restricted Supplier to enter into a transaction in any
Restricted Business, with an entity other than Company or an affiliate;
(vi) except on behalf of the Company or its affiliates, be involved in the
planning of sales, promotions, marketing or business efforts of any kind to or
with any Restricted Customer or Business Associate, in a Restricted Business;
(vii) interfere with the business relationships between Company or any of its
affiliates, and any Restricted Customer, Business Associate or Restricted
Supplier, or any vendor, distributor or supplier of the Company in a Restricted
Business; (viii) except in the good faith performance of her duties on behalf of
the Company or its affiliates, induce any Restricted Customer, Restricted
Supplier, Business Associate, vendor, distributor or supplier to terminate,
modify or reduce their relationship with Company or any of its affiliates;
(ix) advise, assist, or work for, any entity other than Company or one of its
affiliates, in connection with (A) the development, sale, warehousing,
marketing, delivery and/or distribution of products or services (including
technology/software products or services) to office based practitioners in the
dental, medical or animal health fields, or to other entities in the office
based dental, medical/healthcare and/or animal health markets in similar
settings (whether or not staffed by a physician), such as ambulatory surgery
centers, and integrated delivery networks; (B) manufacturing activities in the
dental, medical and/or animal health fields, of the type conducted by Company or
any affiliate at any time during the two (2) years prior to the last day

 

Page 2 of 12



--------------------------------------------------------------------------------

of Executive’s employment with the Company and/or its affiliates; or
(C) distribution services to dental, medical or animal health device or product
companies, in the office-based professional health practitioner market segments,
including, but not limited to, other entities in the office based dental,
medical/healthcare and/or animal health markets in similar settings (whether or
not staffed by a physician), such as ambulatory surgery centers, and integrated
delivery networks; (x) have an interest, directly or indirectly, in an entity or
enterprise, which Executive is prohibited from working for or assisting under
one of the other sections of this Agreement, during the period when such
prohibition is in effect; provided, however, that Restricted Party may own,
directly or indirectly, solely as an investment, less than one percent (1%) of a
class of publicly traded securities of any entity. Notwithstanding the
foregoing, Executive shall not be restricted from engaging in activities for an
entity or enterprise which is substantially focused on manufacturing or product
development, provided that such entity’s or enterprise’s distribution model,
method and activity, do not compete or attempt to compete with the Company or
its affiliates.

(c) During Executive’s employ with the Company or with any affiliate, and for a
period of thirty-six (36) months after the date on which Executive ceases to be
employed in any capacity by the Company and/or its affiliates, Executive will
not, directly or indirectly: (i) solicit any employee, consultant, director or
officer of the Company for employment with any other employer or firm, or assist
any other person or entity in identifying for recruitment, or recruiting, any of
such persons; (ii) except in the good faith performance of her duties while
employed by the Company or an affiliate, encourage any employee of the Company
or an affiliate, to leave the employ of the Company or affiliate;
(iii) encourage any employee of the Company or an affiliate to breach a contract
with the Company or any affiliate; (iv) without the prior written consent of the
Company, pursue, engage in or utilize on behalf of anyone other than the Company
or its affiliates, any proposed business arrangement or business plan on which
Executive worked while employed by the Company or by an affiliate.

(d) Company’s present agreement, to employ Executive at this time, shall, by
itself, constitute full and adequate consideration for the restrictions and
other provisions set forth in this Agreement, including all paragraphs and
subsections hereof.

(e) As used in this Agreement,

(i) The term “affiliate” shall have the same meaning as under Securities laws of
the United States, such as Rule 405 of the Securities Act of 1933.

(ii) The term “Business Associate’ shall mean: (A) with respect to the period of
Executive’s employ with the Company or with any of its affiliates: (1) any
entity having material business relations with the Company or an affiliate;
and/or (2) any entity or business other than the Company or its affiliates,
which, at any time during Executive’s employment with the Company and/or its
affiliates, worked with Company in identifying, analyzing, evaluating,
assisting, formulating or executing, a consummated or potential transaction or
other business venture; (B) with respect to the period after Executive ceases to
be employed by the Company and/or its affiliates: (1) any entity having material
business relations with the Company, and which, at any time during Executive’s
employment with the Company, had material business relationships with any

 

Page 3 of 12



--------------------------------------------------------------------------------

part or aspect of the Company’s Global Medical Group, Global Animal Health
Group, Global Dental Group, and/or with any other business group or unit of the
Company which reported to, worked with or was supervised by Executive, or about
which Executive was exposed to Confidential Information in connection with her
employment.

(iii) The term “Company” as used in this Agreement shall be understood to mean
and include, Company, Company’s affiliates, Company’s direct and indirect
subsidiaries, and Company’s permitted assigns to whom this Agreement has been
assigned.

(iv) The term “Restricted Business” shall mean: (A) with respect to the period
of Executive’s employ with the Company or any of its affiliates: each of the
business(es), lines of business, and/or business segments of the Company, and/or
of any of its affiliates; (B) With respect to the period after Executive ceases
to be employed by the Company and its affiliates: each of the business(es),
lines of business, and/or business segments of the Company and/or of any of its
affiliates, which, at any time during her employ by Company or an affiliate,
reported to, worked with or was supervised by Executive, or about which
Executive learned or was provided access to, Confidential Information. Without
limiting the generality of the foregoing, at all times, “Restricted Business”
shall include, without limitation: each of the businesses, lines of business and
business segments, of the Company’s Global Medical Group, the Company’s Global
Animal Health Group, the Company’s Global Dental Group, and of any business
group or unit of the Company and/or of any of its affiliates, which, at any time
during her employ by Company or its affiliates, reported to or was supervised by
Executive, or with which Executive worked, or about which Executive learned or
was provided access to, Confidential Information.

(v) The term “Restricted Customer” shall mean: (A) with respect to the period of
Executive’s employ with the Company or any of its affiliates: any customer of
the Company or of any affiliate; (B) with respect to the period after Executive
ceases to be employed by the Company and/or its affiliates: (1) any firm,
entity, company or other person, who, at any time during the twenty four
(24) months prior to Executive’s last day of employment with the Company and/or
its affiliates, was a customer of: the Company’s Global Medical Group; the
Company’s Global Animal Health Group; the Company’s Global Dental Group; or of
any business group or unit of the Company and/or any of its affiliates, which,
at any time during such twenty four month period, reported to, worked with or
was supervised by Executive, or about which Executive learned or was provided
access to, Confidential Information; (2) any customer of the Company or any
affiliate who, at any time during the twenty four (24) months prior to the
conduct at issue, was a customer of, or in the custom of engaging in business
dealings with, the Company or any affiliate, and with whom, at any time during
such period, the Executive, or an employee under the direct or indirect
supervision of Executive, dealt on behalf of the Company or affiliate; (3) any
firm, entity, company or other person, with which, at any time during the twenty
four (24) months prior to the conduct at issue, the Company or an affiliate had
negotiations or discussions regarding transactions and/or a business
relationship, and with whom the Executive, or an employee under the direct or
indirect supervision of Executive, dealt on behalf of the Company or affiliate
at any time

 

Page 4 of 12



--------------------------------------------------------------------------------

during such period; and/or (4) any customer of the Company or its affiliates
whom Executive, or an employee under the direct or indirect supervision of
Executive, at any time during the twenty four (24) months prior to Executive’s
last day of employment with the Company and/or its affiliates, was involved in
soliciting, servicing or selling to, or in planning sales, promotions or
marketing to.

(vi) The term “Restricted Supplier” shall mean (A) with respect to the period of
Executive’s employ with the Company or any of its affiliates: any firm, company
or other person who is a provider or supplier of goods or services (other than
utilities and goods or services supplied for administrative purposes) to the
Company or any affiliate (and including, without limitation, any individual or
entity who or which provided services to the Company or affiliate by way of a
consultancy agreement); (B) with respect to the period after Executive ceases to
be employed by the Company and/or its affiliates, any firm, company or other
person who at any time during the twenty four (24) months prior to Executive’s
last day of employment with the Company and/or its affiliates: (1) was a
provider or supplier of goods or services (other than utilities and goods or
services supplied for administrative purposes) to any of the businesses, lines
of business and/or business segments, of the Company’s Global Medical Group, the
Company’s Global Animal Health Group, the Company’s Global Dental Group, or of
any business group or unit of the Company and/or any of its affiliates, which
reported to, worked with or was supervised by Executive, or about which
Executive learned or was provided access to, Confidential Information; (2) was a
provider or supplier of goods or services (other than utilities and goods or
services supplied for administrative purposes) to the Company or any affiliate
(and including, without limitation, any individual or entity who or which
provided services to the Company or affiliate by way of a consultancy
agreement), and: (A) with whom the Executive, or an employee under the direct or
indirect supervision of Executive, dealt on behalf of the Company or an
affiliate, or (B) for whom Executive was responsible on behalf of the Company or
affiliate.

1.2 (a) Executive acknowledges and the parties agree that, as part of her
employment with Company, Executive will receive from Company and/or Company’s
affiliates, and/or will or may develop or obtain during her employment with the
Company or its affiliates, confidential and/or proprietary information,
including information that is not readily and properly available to the public,
or is not readily and properly available to others in the trade, including,
without limitation, (i) information disclosed to Executive and/or Company
specifically in confidence, (ii) information developed by Company or its
affiliates, or by Executive, while employed by Company or an affiliate, and not
intended by Company or affiliate for disclosure; and/or (iii) confidential
information of other types, including, but not limited to: (1) confidential
information concerning the Company, its affiliates, their operations, plans and
strategic planning; (2) confidential business plans, financial and market data
and analysis; confidential information on the “know how” of the Company and its
affiliates, business development, marketing, legal and accounting plans,
strategies, methods, policies, procedures and techniques; (3) confidential data
of the Company and/or its affiliates, pertaining to business units and lines of
business in which the Company or its affiliates compete or may compete, or may
be considering a transaction or business; such information may include
confidential information pertaining to units of the Company which may not report
to Executive, but as to which Executive may provide input; (4) research and
development projects and results; (5) trade secrets and/or other

 

Page 5 of 12



--------------------------------------------------------------------------------

knowledge or processes of or developed by the Company or its affiliates;
(6) information developed or researched by Executive during her employment with
Company; (7) names and addresses of certain vendors, sources of supply,
suppliers and certain employees and customers; (8) confidential data on or
relating to past, present or prospective customers, suppliers, products and
markets; (9) the Company’s and the Company’s affiliates’ confidential
information concerning operations, future business plans, pricing, strategies,
acquisition plans, expansion plans and other matters; (10) Company’s and
Company’s affiliates’ confidential information and compilations of information,
regarding operations, sales, revenues, sales plans, customers, products, methods
of conducting and obtaining business, providing or advertising services, or
obtaining customers; (11) the terms of agreements or arrangements to which
Company or its affiliates are or were a party; (12) gross and net profit margins
and credit terms at which Company or its affiliates obtain product and/or sell
to any of its customers. (The information described in Section 1.2(a) and its
subparts is collectively referred to as “Confidential Information”.)

(b) The parties recognize and agree that the Confidential Information is
confidential and/or proprietary to Company, and is the property of the Company.
During Executive’s employment with the Company, and at all times following the
termination of Executive’s employment with Company for any reason, Executive
shall not use for her own benefit, or the benefit of any other company, entity,
or person, or disclose to any business, firm, corporation, association, venture,
or any other entity or person, for any reason or purpose whatsoever (other than
making proper use thereof, while employed by Company in the ordinary conduct of
the Company’s business), the Confidential Information or any part thereof.

(c) Executive further agrees that, during the Restricted Period, she shall not,
other than as provided herein, individually or together with others, directly or
indirectly, engage in any activity, action, work, business, enterprise or
function (other than working for the Company and on its behalf) in which
Confidential Information: (i) will be material to Executive’s work in such
activity, action, work, business, enterprise or function, and/or (ii) would be
disclosed to, or used on behalf of, anyone other than the Company.

1.3 (a) Executive acknowledges and the parties agree: that if Executive engaged
in the activities restricted under Sections 1.1 or 1.2 hereof, the improper use
and disclosure of Company’s Confidential Information would result, and/or that
there would be unfair competition, and/or improper misappropriation and improper
use of the Confidential Information by persons or entities other than Company;
and that the restrictions set forth in Sections 1.1, 1.2, and throughout this
Agreement, are necessary to protect Company’s Confidential Information from
misappropriation or improper use, and also to protect Company’s customer,
employee, and vendor relationships and good will, and its investment in its
business.

(b) The parties contemplate that Executive’s work and responsibilities on behalf
of Company will be in, and/or directed to, both the United States and Global
markets. Accordingly, the geographic scope of the restrictive provisions set
forth in Section 1.1 hereof, shall be the geographic territories and markets
anywhere in the world (i) where the Company competes or does business, and in
which are located any of the business(es), lines of business and/or business
segments, of the Company’s Global Medical Group, Global Animal Health Group,
and/or Global Dental Group, and/or of any other business unit with which
Executive

 

Page 6 of 12



--------------------------------------------------------------------------------

works during her employ with the Company or its affiliates, or concerning which
Executive learned or had access to Confidential Information; (ii) to which
Executive’s work on behalf of the Company is directed, at any time during the
twenty four (24) months prior to the last day of Executive’s employment with the
Company and/or with its affiliates; (iii) where Executive performs work on
behalf of Company or an affiliate; and/or (iv) which are the locations of the
businesses and/or entities involved in transactions with the Company on which
Executive works on behalf of Company or an affiliate, at any time during the
twenty four (24) months prior to the last day on which Executive works for the
Company and/or its affiliates.

1.4 Executive expressly agrees that the provisions of this Section 1 and of this
Agreement, including, without limitation, the restrictions of Sections 1.1, 1.2
and 1.3, and throughout the Agreement, are reasonable and are properly and
necessarily required for the adequate protection of the Company, and the
business, and the operations, intellectual property, trade secrets, Confidential
Information and goodwill of the Company and its affiliates, but for which
Company would not agree to employ Executive.

1.5 Nothing contained herein shall diminish any additional protections which
Company may have under any other agreements between the parties or otherwise, or
under applicable law or any applicable Company policies. All such remedies shall
be cumulative and severally enforceable.

2. Return of Company Property

2.1 All documents, materials, data bases, analyses, electronic documents,
hardware, software, advertising or sales material or information, price lists,
customer lists, order forms, order guides, samples, inventory lists, company
data and information, notebook, tablet, smartphone and/or laptop computers and
the data contained therein, and/or other material or data of any kind furnished
to Executive by Company or its affiliates, or prepared or obtained by Executive
on behalf or at the direction of Company or its affiliates, or in connection
with Executive’s employment, and/or any Confidential Information, and/or any
proprietary information of Company or its affiliates, shall be and remain the
property solely of the Company or such affiliates.

2.2 Upon termination of Executive’s employment for any reason, Executive will
immediately deliver to Company, all of Company’s and Company’s affiliates’
property, computers, drives, data, papers, books, manuals, lists,
correspondence, and documents (regardless of their format or media),
Confidential Information, and proprietary information, as well as any other
matters or materials which may involve the business of Company or any of its
affiliates, together with all copies thereof, irrespective of whether Executive
created the same or was involved with the same. Executive will neither copy nor
take any such material upon termination of Executive’s employment for any
reason, and will return all physical and electronic copies previously made.
Executive shall not be entitled to, and shall not, retain any copies thereof.
Title and copyright therein shall vest in the Company. Executive shall also
provide to Company, all passwords, codes, pins, and other access modalities,
needed for, or to facilitate, access to and/or use of the computers, drives,
devices, documents, websites and other devices, sites and materials, which
belong to the Company or its affiliates, or the return of which is provided for
hereunder. The Executive shall not destroy any of such property, sites, or
devices,

 

Page 7 of 12



--------------------------------------------------------------------------------

except with the express, written permission of the Company, but instead shall
deliver all such property to the Company. Executive shall identify the location
of all electronic copies, and, if directed by Company, shall permit, assist in
and facilitate, the removal and expungement of the Company’s data and
information from media owned or controlled by Executive. For purposes of
clarity, Form W-2s or other compensation and benefits information provided by
Company to Executive shall not be deemed Company property and may be retained by
Executive, unless otherwise directed by the Company.

3. Executive hereby acknowledges and agrees that notwithstanding termination or
expiration of this Agreement, and notwithstanding termination of Executive’s
employment with the Company and/or its affiliates, and notwithstanding the
reason(s) for any such termination, and notwithstanding which party prompted any
such termination, the restrictions and provisions herein that contemplate
survival after termination, including, without limitation, the restrictions and
provisions set forth in Sections 1 and 2 hereof, and in the subsections of those
Sections, shall continue and remain in full force and effect, regardless of the
reason for termination of employment, or termination of this Agreement, and
regardless of whether termination of employment or of this Agreement was
initiated or caused by Company or by Executive.

4. Non-disparagement. Executive agrees that she shall not make, directly or
indirectly, to any person or entity including, but not limited to, present or
former employees of the Company and/or the press, and/or to any others, any
disparaging oral, electronic or written statements about the Company and/or any
affiliate, its and their employees and customers, products or services, or
Executive’s employment with or separation from employment with the Company, or
intentionally do anything which discredits the Company and/or any affiliate
and/or its and their services, reputation, financial status, or business
relationship; Executive agrees that she will not make any such statements,
directly or indirectly, orally, in writing, or on any social media or other
internet sites, including but not limited to, Facebook, Snapchat, and LinkedIn;
or on any blogging and/or microblogging sites, including but not limited to
Twitter; or on any personal website or blog; or on any video sharing or hosting
websites, including but not limited to YouTube; or by e-mailing such to any
distribution list or list-serve to which Executive may subscribe, or which
Executive maintains, participates in or moderates. This paragraph shall not
prevent Executive from testifying truthfully in any judicial, arbitral,
administrative or regulatory body proceeding, or from participating voluntarily
in a government investigation, or from exercising any other rights, including
any rights Executive may have under the National Labor Relations Act and other
statutes and regulations, to disclose or comment upon Executive’s terms and
conditions of employment. Company agrees to instruct its Executive Management
Committee and its Board not to make, directly or indirectly, to any person or
entity including, but not limited to, present or former employees of the Company
and/or the press, and/or to any others, any disparaging oral, electronic or
written statements about the Executive, or Executive’s employment with or
separation from employment with the Company, or intentionally do anything which
discredits the Executive. This paragraph shall not prevent Company from
testifying truthfully in any judicial, arbitral, administrative or regulatory
body proceeding, or from participating voluntarily in a government
investigation, or from exercising any other rights Company may have.

 

Page 8 of 12



--------------------------------------------------------------------------------

5. Certain Rights and Remedies upon Breach.

5.1 Enforcement. Executive acknowledges and agrees that the protection for the
Company set forth in this Agreement is of vital concern to the Company, that
monetary damages for any violation thereof would not adequately compensate the
Company, and that the Company is engaged in a highly competitive business;
Executive agrees that the Company shall be entitled, in addition to all other
rights and remedies available under this Agreement and applicable law, as a
matter of course, to an injunction, restraining order and other equitable
relief, without posting bond, from any court of competent jurisdiction,
restraining any violations or threatened violations of this Agreement by
Executive. Executive further agrees that this section shall apply whether or not
her employment hereunder has terminated, and regardless of the reasons for such
termination. Executive acknowledges and agrees that her experience and
capabilities are such that enforcement of this Agreement by injunction and
otherwise will not prevent her from earning a living. Accordingly, it is
understood and agreed that the Company, to the greatest extent permitted by law,
shall be entitled to provisional remedies (including without limitation,
temporary restraining order, preliminary and permanent injunctive relief) and
damages, enforcing the terms hereof. Thus, if Executive breaches, or threatens
to commit a breach of, any of the provisions hereof, Company shall have all of
its rights and remedies at law and in equity, and shall also have the following
rights and remedies, each of which rights and remedies shall be cumulative and
independent of the others and severally enforceable, and all of which rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to Company by contract, under law or in equity: (a) specific
performance; and (b) accounting, to require Executive to account for and pay
over to Company all payments, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any breach hereof.

6. Additional Provisions

(a) Invalidity and Severability. If any provisions of this Agreement are held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions of this Agreement, and to that extent, the
provisions of this Agreement are intended to be and shall be deemed severable.
In particular and without limiting the foregoing sentence, if any provision of
this Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and shall not affect or
render invalid or unenforceable any other provision of this Agreement. Further,
the parties hereto expressly agree that those terms or conditions, if any, found
to be invalid, illegal or unenforceable, shall be modified to conform to the
most expansive permissible reading under the law that is consistent with the
parties’ intent as expressed herein, and the parties expressly agree to this
Agreement incorporating such modification. The parties specifically acknowledge
and agree that each of the restrictions set forth herein is intended to be
separate and severable, and that, if any of the restrictions shall be held to be
void or unenforceable, the parties agree that it is their intent that the void
or unenforceable provisions shall be deemed severable, and that the rest of this
agreement shall be fully enforceable, to the greatest extent permitted by law,
and that the void or unenforceable provisions shall be enforced to the greatest
extent permitted by law.

 

Page 9 of 12



--------------------------------------------------------------------------------

(b) Applicability. The parties agree that this Agreement and all provisions
hereof, shall remain in full force and effect, regardless of whether Executive’s
title, position, responsibilities and work for the Company change or are
altered, and regardless of whether Executive is reassigned to new duties, titles
and responsibilities.

(c) Acknowledgement of Status. Company and Executive hereby acknowledge and
agree that Executive’s employment hereunder shall be at-will. Accordingly,
either party may, at any time, terminate Executive’s employment for any lawful
reason or for no reason at all, with or without notice, and with or without
cause. Notwithstanding such termination, the restrictions and remedies provided
in the Agreement shall survive its termination as set forth herein.

(d) Assignment – This Agreement may not be assigned by the Executive, without
the Company’s prior written consent, and any attempted assignment without such
consent shall be deemed void. The Company may assign this Agreement, in its sole
discretion: (i) as part of the transfer or sale of all or substantially all of
the assets of the lines of business in which Executive is employed (by way of
sale, merger or otherwise); or (ii) to any affiliated or unaffiliated entity;
upon such permitted assignment, at Company’s option, the burden and benefit
hereof will be upon the permitted assignee.

(e) Benefit – The rights and covenant of this Agreement, shall inure and extend
to the parties hereto, their respective heirs, personal representatives,
successors and permitted assigns.

(f) Waiver of Breach – Waiver, or delay in seeking a remedy, by either party of
a breach of any provision of this Agreement by the other party, shall not
operate or be construed as a waiver of that or of any subsequent breach.

(g) Applicable Law; Jurisdiction. Any action relating to this Agreement or the
breach thereof shall be brought only in either: the State courts sitting in the
State of New York, within New York, Nassau or Suffolk Counties; or in the
federal courts sitting in the Eastern or Southern Districts of New York, and the
parties expressly consent to the exclusive jurisdiction and venue of such courts
for such purpose. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of law. The parties agree that this Agreement is being, and shall be treated as
having been, entered into by them, within the State of New York.

(h) Entire Agreement – This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and cancels and
supersedes, as of the date hereof, any and all previous agreements between the
parties as to the subject matter of this Agreement. In the event the parties are
also entering into other agreements, including other confidentiality or
restrictive agreements, at or about the time that they are entering into this
Agreement, and/or at or about the time of Executive’s commencement of
employment, both this Agreement, and such other agreement(s), shall also be and
remain in effect; any restrictions and remedies under such other agreements
shall be cumulative and severally enforceable and in addition to the remedies
and restrictions herein. In the event that there are conflicting provisions that
cannot be read as providing cumulative rights under the various agreements, this
Agreement

 

Page 10 of 12



--------------------------------------------------------------------------------

shall govern. Further, Executive additionally agrees to comply with Company’s
World Wide Business Standards as may be effect from time to time, and to comply
with the Company’s written policies and manuals pertaining to confidentiality,
non-competition and/or non-solicitation obligations; in the event there are
conflicting provisions in the World Wide Business Standards, and/or in the
policies and manuals, that cannot be read as providing rights cumulative of
those set forth herein, this Agreement shall govern.. There are no terms hereof,
expressed or implied, other than the express terms of this Agreement. No change,
modification, termination or amendment of this Agreement shall be valid unless
it is in writing and signed by the parties to this Agreement; this Agreement may
not be changed, cancelled or superseded by the parties, except in a writing,
signed by the parties, which expressly references this Agreement and indicates
that the parties seek to change or modify it or some of its terms or provisions.

(i) Interpretation. To the greatest extent permitted by law, any rule of law or
legal decision that would mandate the interpretation of any ambiguities in this
Agreement against a party, or that would require that the Agreement be strictly
interpreted against one party or the other, shall be of no application and is
expressly waived.

(j) Notices. Any notice hereunder, if any, may be given personally to the
Executive or to the Corporate Secretary of the Company (as the case may be), or
may be sent to the Company by a generally recognized overnight delivery service
(to the attention of its Corporate Secretary) at its above stated headquarters,
or to the Executive either at her address given above or at her last known
address. Any such notice sent by generally recognized overnight delivery service
shall be deemed served forty-eight hours after it is sent and in proving such
service it shall be sufficient to prove that the notice was properly addressed
and that the records of the delivery service reflect that it was delivered.

(k) This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

Page 11 of 12



--------------------------------------------------------------------------------

Agreed to:

Henry Schein, Inc.

 

/s/ Stanley M. Bergman

By:   Stanley M. Bergman Title:   Chairman & CEO Dated:   July 11, 2016

/s/ Karen Prange

Karen N. Prange Dated: July 8, 2016

 

Page 12 of 12